      Case 6:20-cv-00011-ADA Document 27 Filed 02/27/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          WACO DIVISION

VOXER, INC. AND VOXER IP LLC,

                      Plaintiffs.,

     v.                                Civil Action No. 6:20-cv-00011[ADA]

FACEBOOK, INC. AND INSTAGRAM LLC,      Jury Trial Demanded

                      Defendants..




DEFENDANTS’ OPPOSED MOTION TO TRANSFER VENUE TO THE NORTHERN
  DISTRICT OF CALIFORNIA OR, IN THE ALTERNATIVE, TO THE AUSTIN
                            DIVISION




                   FILED UNDER SEAL
